Order entered November 15, 2022




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00729-CV

     POSITIVE TRANSPORTATION LLC, THOMAS WHALEY AND
                THOMAS HATTON, JR., Appellants

                                         V.

                               TTS, LLC, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-09409

                                     ORDER

      Before the Court is the parties’ Joint Motion to Stay and Abate this Appeal

to Facilitate Settlement Discussions. We GRANT the motion, STAY all pending

deadlines in the appeal, and ABATE the appeal until December 9, 2022. If the

parties resolve the appeal through settlement before that date, they shall promptly

notify the Court and file any motions necessary to effectuate the settlement.


                                                /s/   CORY L. CARLYLE
                                                      JUSTICE